DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,290,514. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1- 20 of U.S. Patent No. 11,290,514 B2 contain(s) every element of claim 1-16 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd Generation Partnership Project (3GPP) TS26.512 (hereinafter 3GPP) in view of Stockhammer (US Publication No. 2020/0304554 A1).
With respect to claim 1, 3GPP teaches a method of content preparation for a 5G media streaming (5GMS) network performed by at least one processor, the method comprising: receiving content to be prepared for the 5GMS network (hosting content for downlink streaming, 4.3.3; 7.4, page 37); receiving a content preparation template (CPT) (create content preparation template, 4.3.5.2, page 16; 7.6, page 39); preparing the content according to the CPT (create content preparation template, 4.3.5.2, page 16; 7.6, page 39); and streaming the prepared content over the 5GMS network to a media streaming client (downlink streaming; 4.3.5.2, page 16; 7.6, page 39).
3GPP does not explicitly disclose wherein the CPT specifies input characteristics of an input Common Media Application Format (CMAF) track corresponding to the content, output characteristics of a set of output CMAF tracks corresponding to the content, and encoding parameters corresponding to the set of output CMAF tracks.
However, Stockhammer teaches wherein the CPT specifies input characteristics of an input Common Media Application Format (CMAF) track corresponding to the content, output characteristics of a set of output CMAF tracks corresponding to the content, and encoding parameters corresponding to the set of output CMAF tracks (paragraph 0045; 0100-0102 disclose manifest with profile including Track constraints (e.g., CMAF track constraints), Switching Set constraints (e.g., CMAF Switching Set constraints), Selection Set constraints (e.g., CMAF Selection Set constraints), and Presentation constraints (e.g., CMAF Presentation constraints)) in order to provide streaming format solution (Abstract). Therefore, based on 3GPP in view of Stockhammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stockhammer to the system of 3GPP in order to provide streaming format.

With respect to claim 2, 3GPP discloses the claimed subject matter as discussed above except wherein the CPT comprises a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) Media Presentation Description (MPD) including a first adaptation set and a second adaptation set, wherein the first adaptation set corresponds to the input characteristics, and wherein the second adaptation set corresponds to the output characteristics and the encoding parameters.
However, Stockhammer teaches wherein the CPT comprises a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) Media Presentation Description (MPD) including a first adaptation set and a second adaptation set, wherein the first adaptation set corresponds to the input characteristics, and wherein the second adaptation set corresponds to the output characteristics and the encoding parameters (paragraph 0045; 0100-0103) in order to provide streaming format solution (Abstract). Therefore, based on 3GPP in view of Stockhammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stockhammer to the system of 3GPP in order to provide streaming format.

With respect to claim 3, 3GPP discloses the claimed subject matter as discussed above except wherein the first adaptation set comprises a representation corresponding to the input characteristics, and wherein the second adaptation set comprises a plurality of representations corresponding to the set of Output CMAF tracks, and at least one additional descriptor corresponding to the encoding parameters.
However, Stockhammer teaches wherein the first adaptation set comprises a representation corresponding to the input characteristics, and wherein the second adaptation set comprises a plurality of representations corresponding to the set of Output CMAF tracks, and at least one additional descriptor corresponding to the encoding parameters (paragraph 0045; 0100-0103) in order to provide streaming format solution (Abstract). Therefore, based on 3GPP in view of Stockhammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stockhammer to the system of 3GPP in order to provide streaming format.

With respect to claim 4, 3GPP discloses the claimed subject matter as discussed above except wherein the CPT comprises a first Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) Media Presentation Description (MPD) corresponding to the input characteristics and a second DASH MPD corresponding to the output characteristics and the encoding parameters.
However, Stockhammer teaches wherein the CPT comprises a first Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) Media Presentation Description (MPD) corresponding to the input characteristics and a second DASH MPD corresponding to the output characteristics and the encoding parameters (paragraph 0045; 0100-0103) in order to provide streaming format solution (Abstract). Therefore, based on 3GPP in view of Stockhammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stockhammer to the system of 3GPP in order to provide streaming format solution.

With respect to claim 5, 3GPP discloses the claimed subject matter as discussed above except wherein the second DASH MPD comprises an adaptation set including a plurality of representations corresponding to the set of Output CMAF tracks, and at least one additional descriptor corresponding to the encoding parameters.
However, Stockhammer teaches wherein the second DASH MPD comprises an adaptation set including a plurality of representations corresponding to the set of Output CMAF tracks, and at least one additional descriptor corresponding to the encoding parameters (paragraph 0045; 0100-0103) in order to provide streaming format solution (Abstract). Therefore, based on 3GPP in view of Stockhammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stockhammer to the system of 3GPP in order to provide streaming format solution.

The limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claims 4 and 5 above, and the claim is rejected on that basis.



Claim(s) 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd Generation Partnership Project (3GPP) TS26.512 (hereinafter 3GPP) in view of Stockhammer (US Publication No. 2020/0304554 A1), and further in view of Deshpande (US Publication No. 2018/0109577 A1).
With respect to claim 6, 3GPP discloses the claimed subject matter as discussed above except wherein the second DASH MPD comprises an adaptation set including a plurality of representations corresponding to the set of Output CMAF tracks, and a JavaScript Object Notation (JS ON) object specifying a representation identifier which identifies a representation in the first MPD, wherein the representation corresponds to the encoding parameters.
However, Stockhammer teaches wherein the second DASH MPD comprises an adaptation set including a plurality of representations corresponding to the set of Output CMAF tracks (paragraph 0045; 0100-0103) in order to provide streaming format solution (Abstract). Therefore, based on 3GPP in view of Stockhammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stockhammer to the system of 3GPP in order to provide streaming format solution.
3GPP and Stockhammer do not explicitly disclose a JavaScript Object Notation (JS ON) object specifying a representation identifier which identifies a representation in the first MPD, wherein the representation corresponds to the encoding parameters.
However, Deshpande teaches a JavaScript Object Notation (JS ON) object (paragraph 0072 disclose data associated with multimedia content may be formatted according to a defined data format, such as, for example, Hypertext Markup Language (HTML), Dynamic HTML, XML, and JSON, and may include URLs and URIs) specifying a representation identifier which identifies a representation in the first MPD, wherein the representation corresponds to the encoding parameters (paragraph 0079; 0084) in order to provide a defined data format for multimedia content (paragraph 0072). Therefore, based on 3GPP in view of Stockhammer, and further in view of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Deshpande to the system of 3GPP and Stockhammer in order to provide a defined data format for multimedia content.

With respect to claim 7, 3GPP discloses the claimed subject matter as discussed above except wherein the CPT comprises a JavaScript Object Notation (JSON) document including a first JSON object corresponding to the input characteristics, and an array of JSON objects corresponding to the output characteristics and the encoding parameters.
However, Deshpande teaches wherein the CPT comprises a JavaScript Object Notation (JSON) document including a first JSON object corresponding to the input characteristics, and an array of JSON objects corresponding to the output characteristics and the encoding parameters (paragraph 0079; 0084) in order to provide a defined data format for multimedia content (paragraph 0072). Therefore, based on 3GPP in view of Stockhammer, and further in view of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Deshpande to the system of 3GPP and Stockhammer in order to provide a defined data format for multimedia content.

The limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

11/19/2022